Title: To Alexander Hamilton from John T. Bentley, 9 July 1799
From: Bentley, John T.
To: Hamilton, Alexander


          
            Sir,
            State of New York Columbia county 9th. July, 1799—
          
          In August last I Applied by letter (Accompanied with Recommendations from John E Van Allen Esqr and others) to the Secretary at War, for an Appointment: What I then Requested was to have been Appointed Lieutenant in the one of the Regiments of Infantry in the U.S. Army, in April last finding I was not placed on the list of Appointments I Supposed by letter and other papers to have been miscarried. I therefore took the liberty to Renew my Application, and forwarded other recommendations Accompanied with a letter from his Excellency John Jay Which I supposed amply sufficient together with haveing served my Country three years as a Non-Commissioned Officer in that most fatigueing Campaign Under General Wayne to the west-ward and obtaining an Honorable Discharge from the Army. After this last Application I waited with you anxiety to know the purport. since Captn. Jeremiah Landon 12th Regmt began his Recruiting for the 12th Regmt. of Infantry, my Zeal and anxiety then induced me to Inlist my self as a soldier in his Company, knowing the Captn. and other officers of his Company (being Gentlemen of Honour and veracity) would give me every indulgence consistent. I was immediately promoted to the Rank of Orderly Sergeant in which capacity I now take the liberty to Trouble you on the occasion, wishing your Assistance. If the recommendations sent on have Miscarried or been forgoten I wish Information by letter and any recommendations necessary, Shall be Immediately forwarded. Your goodness will no doubt Influence you to this Act of kindness to a Soldier—I am with sentiments of sincere Respect your most Humble servt.
          
            John T. Bentley
          
          Rendezvous Kinderhook—Gnl Hamilton Philadelphia or New York
        